                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEON HAMPTON,                                  )
                                                )
                        Plaintiff,              )
                                                )
 vs.                                            )    Case No. 3:18-CV-550-NJR-RJD
                                                )
 JOHN BALDWIN, KEVIN KINK,                      )
 KAREN JAIMET, JOHN VARGA,                      )
 OFFICER BURLEY, LIEUTENANT                     )
 GIVENS, OFFICER CLARK, OFFICER                 )
 LANPLEY, OFFICER GEE, OFFICER                  )
 MANZANO, OFFICER BLACKBURN,                    )
 LIEUTENANT DOERING, SERGEANT                   )
 KUNDE, and JOHN DOES 1-4,                      )
                                                )
                        Defendants.             )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       This matter comes before the Court on the Renewed Motion for Preliminary Injunction

filed by Plaintiff Deon Hampton, an inmate in the Illinois Department of Corrections (IDOC)

(Doc. 46). Hampton is a 27-year-old, transgender woman housed in Dixon Correctional

Center, a men’s prison. Hampton asks the Court to order Defendants John Baldwin, Director

of the IDOC, and John Varga, Warden of Dixon, to transfer her to Logan Correctional Center,

a female facility, because correctional staff and other inmates at Dixon have physically,

verbally, and sexually harassed and assaulted her. She also seeks an order directing

Defendants to remove her from segregation because she has been denied appropriate mental

health services and her mental health is deteriorating. The Court held a three-day evidentiary

hearing in September 2018. For the reasons set forth below, the Court grants the motion in

part and denies it in part.



                                      Page 1 of 36
                                         BACKGROUND

         Hampton, who was anatomically born a male, has identified as a female since age five

and has dressed as a female since she was eleven years old (Doc. 46-1, p. 7). At that point, her

family and community treated her as a girl and referred to her by her preferred name:

“Strawberry.” (Id.) Hampton lived exclusively as a female for years prior to her incarceration

and is attracted exclusively to men (Id.; Doc. 96, pp. 52, 62). In 2012, she was diagnosed by an

IDOC psychiatrist with gender dysphoria, a significant mismatch between a person’s

experienced gender identity and sex assignment at birth (Doc. 98, p. 12). People with gender

dysphoria often want to change their body to match their internal gender identity and to be

rid of the sexual characteristics associated with their birth sex (Id.). Hampton also suffers from

bipolar disorder (Doc. 100, p. 24).

         In 2015, Hampton told mental health professionals at Hill Correctional Center that she

was not transgender (Doc. 46-1, p. 7). In May 2016, however, she clarified to a mental health

professional that she simply considers herself female rather than “transgender.” (Id.) Two

months later, while still in IDOC custody, Hampton began hormone treatment to physically

transition to female (Doc. 96, p. 5). The hormones have feminized her looks while shrinking

her muscles and male anatomy (Id., p. 6). She has breasts and can no longer get an erection

(Id., pp. 5). Her strength also has diminished, and she can no longer lift heavy objects (Id., p.

6). By January 30, 2018, Hampton’s estradiol level was 397 and her testosterone was less than

3 (Doc. 46-2, p. 2). That level of testosterone is considered “castrate,” in that Hampton has

virtually no circulating testosterone—similar to males who have been surgically castrated

(Id.).

         At the evidentiary hearing, Hampton presented the expert testimony of Dr. George



                                        Page 2 of 36
Brown, the Associate Chairman for Veterans Affairs and Professor of Psychiatry at East

Tennessee State University and a consultant nationally for the United States Department of

Veterans Affairs on transgender health care issues (Doc. 98, pp. 5-8). According Dr. Brown,

Hampton’s high estrogen and low testosterone levels make it “exceedingly unlikely” that she

could get an erection, let alone produce semen and be fertile (Doc. 98, pp. 28-31). He explained

that chemical castration is most likely irreversible with continued treatment, and that

Hampton has been 100 percent compliant with taking her hormones (Id., p. 32). In his opinion,

there is “no ambivalence in her transgender identity” and, thus, no indication she would stop

taking estrogen (Id., p. 32).

       Over the past two years, Hampton has been housed at four IDOC male correctional

centers: Pinckneyville, Menard, Lawrence, and Dixon (Doc. 96, p. 6). Hampton describes her

experiences at these male prisons as feeling like a sex slave (Id., p. 13). At Pinckneyville, she

was called a “fag,” “it,” “he-she,” “thing,” “dick sucker,” and “dick eater” on a daily basis

(Id., pp. 9-10). One officer pulled down her shorts and asked what genitalia she had (Id., p.

10). Other officers forced her to engage in sexual acts with her cellmate for the officers’

entertainment (Id., p. 11). On one occasion, she and her cellmate were taken out of their cell,

forced to dance, and then told to perform oral sex while the officers watched (Id., p. 12). She

also was forced to have phone sex with a lieutenant (Id.). After the incident, Hampton and

her cellmate were warned to stay quiet, otherwise the officers would “make their bodies

disappear” (Id.). Hampton did report the incident, but no action was taken to protect her from

further abuse (Id., pp. 13-16). Instead, she asserts, she was beaten and not allowed to shower,

while the officers wrote allegedly false disciplinary tickets against her (Id., p. 17).

       Hampton eventually was transferred to Menard, a maximum-security prison, where



                                        Page 3 of 36
she was called the same derogatory names (Id., p. 19). She again experienced physical assaults

and feared for her life and safety (Id., p. 22). She was forced to stick deodorant bottles up her

anus, to masturbate, and to dance in her cell (Id., p. 24). She testified she feared that if she told

the officers no, they would have tried to kill her (Id.). After she filed a grievance about the

officers’ conduct, no action was taken to protect her (Id., p. 23). Instead, the officers continued

to work around her and “gay bash” her (Id.).

       Hampton filed a lawsuit related to the conduct at Menard, which resulted in a

settlement whereby she was transferred to Lawrence Correctional Center (Id.). But the

situation was no different there. In January 2018, during yard, an inmate at Lawrence exposed

his penis, masturbated, and threatened to rape Hampton (Id., p. 25). When Hampton

complained to staff, they blew her off because she is attracted to men (Id.) At that point,

Hampton called the Prison Rape Elimination Act (PREA) hotline (Id., pp. 25-26). After an

investigation, Hampton’s complaint was deemed substantiated (Id., pp. 26-28; Ex. 9). Yet,

Hampton asserts nothing was done to protect her. Instead, the inmate who committed these

acts was placed near her in segregation, where he continued to threaten to rape her (Id., pp.

28-29). Hampton made a second PREA call in February 2018, which again was substantiated

(Id., p. 29-30; Ex. 9). The inmate then was transferred from Lawrence, a medium to high-

medium security prison to Pontiac Correctional Center, a maximum-security prison (Doc. 97,

pp. 66-67; Ex. 9).

       Hampton also was targeted by the staff at Lawrence. She described sexual misconduct

by a lieutenant and an Internal Affairs officer, with whom she was forced to have sex on a

regular basis (Doc. 96, p. 30). She claims these individuals threatened to reach her family if

she said anything (Id.). Staff also called her names and misgendered her by using male



                                         Page 4 of 36
pronouns, which makes her feel angry, disrespected, ashamed, and humiliated (Id., pp. 20,

25). Dr. Brown explained that misgendering transgender people can be degrading,

humiliating, invalidating, and mentally devastating (Doc. 98, p. 16). In Hampton’s records,

Dr. Brown saw hundreds of incidents of misgendering, not just by correctional officers but

by clinicians, nurses, and administrators (Id., pp. 16-17).

       On March 16, 2018, Hampton was transferred to Dixon and again placed in

segregation. The recommendation to transfer Hampton to Dixon came from Dr. Shane

Reister, a licensed clinical psychologist who serves as the Southern Regional Psychologist

Administrator for the IDOC (Doc. 100, pp. 10, 26). In this position, Dr. Reister oversees the

mental health programming at the institutions in the IDOC’s southern region (Id., p. 10). Dr.

Reister met with Hampton in March 2018 because she is a “particularly challenging” inmate

with “very clear bipolar symptoms, as well as some dissociative problems when trauma

triggers occur” (Id., pp. 23-24). Dr. Reister found that Hampton’s manic symptoms, in

addition to her gender-related concerns, made it difficult for her to adapt to her environment

(Id., p. 25). Accordingly, Dr. Reister recommended that Hampton be transferred to Dixon,

which is a “mental health hub,” has a large transgender population, and a “very functional

transgender support group.” (Id., p. 27).

       Since her transfer to Dixon, Hampton claims the name calling by IDOC staff has

continued (Id., p. 36). So has the sexual assault. For a week and a half in April 2018, a fellow

inmate grabbed her breasts and buttocks and exposed his penis (Id.). When Dixon staff

refused to do anything despite her complaints, she called the PREA hotline (Id.). An

investigation ensued, and the allegation was substantiated (Id.). The offender appeared

before the Adjustment Committee on April 27, 2018, and “was disciplined for his actions.”



                                       Page 5 of 36
(Ex. 9.) He was then released from segregation on May 3, 2018 “for time served and the safety

of [Hampton] due to the fact of Hampton being in segregation.” (Id.)

       Another inmate at Dixon grabbed her body, kissed her, and tried to force her to

perform oral sex (Id., p. 38). He also threatened physical harm and tried to come in while

Hampton was showering (Id., pp. 38-39). Hampton again called the PREA hotline and

reported the abuse to Dixon staff, including mental health professionals and the warden (Id.,

p. 39). Hampton asserts that staff sent the offending inmate to a minimum-security prison

and retaliated against her instead of taking any action to protect her (Id., p. 40).

       Indeed, Justin Wilks, Assistant Warden of Operations at Dixon, could not testify to

anything done to protect Hampton after her PREA allegations were substantiated (Doc. 99,

p. 78). He also testified he was unaware of the claimed harassment and verbal discrimination

by other inmates and officers, unaware of any measures taken after Hampton filed grievances

complaining of harassment by officers, and unaware of any grievances she filed regarding

sexual harassment by other offenders (Id., pp. 79-81).

       Because of the continued verbal and physical harassment and sexual assault by staff

and male offenders, Hampton has filed numerous grievances seeking to be transferred to a

female prison. To date, Hampton’s repeated requests to be transferred have been denied

internally by the IDOC’s Transgender Care Review Committee (“the Committee”),

previously known as the Gender Identity Committee and the Gender Dysphoria Disorder

Committee (Doc. 98, p. 41; Doc. 100, p. 60). The Committee, which is made up of mental health

providers, psychologists, medical doctors, and representatives from IDOC administration,

security, and the transfer coordinator’s office, is responsible for ensuring that the mental

health, security, and medical needs of offenders are met, specifically regarding transgender



                                        Page 6 of 36
care (Doc. 100, pp. 14-15). It is also charged with ensuring trans people are housed

appropriately within the Department of Corrections (Doc. 99, p. 5).

        Dr. Steven Meeks, Agency Medical Director of the IDOC, is the chairperson of the

Committee (Id., p. 4). Dr. Meeks admitted he is not an expert on providing care to trans people

(Doc. 99, p. 5), and he does not know the specific details of the PREA (Id., p. 7). While he

agrees that gender dysphoria is a real diagnosis that requires medical treatment, he also has

never recommended that a trans woman be moved from the men’s division to the women’s

division (Id., pp. 5, 9).

        Dr. Meeks explained that the Committee issues a full report on a transgender inmate

when that individual transfers to a new facility, while periodic updates are done if there are

specific requests related to that individual’s care (Id., p. 13). On March 17, 2017, the

Committee issued an update on Hampton noting that she was housed in segregation,

showered separately and in private, and was taking feminizing hormones (Ex. 18). The report

further stated that since Hampton had been in segregation she had not had any individual or

group therapy specifically for transgender support, but she had been attending the mental

health group offered to inmates in segregation. Dr. Meeks admitted that to the extent

Hampton was not receiving psychosocial support for her gender dysphoria while in

segregation, her treatment violated professionally accepted standards (Doc. 99, pp. 10-11).

Nevertheless, the Committee recommended continuing those provisions.

        The Committee next issued a report on Hampton on January 26, 2018, after her

transfer to Lawrence (see Ex. 18). At that time, the Committee recommended Hampton

continue showering separately and in private, be permitted to use a sports bra, be referred

for general support for living as a transgender in prison, be referred for individual and/or



                                      Page 7 of 36
group treatment issues related to being transgender and other mental health issues, and that

all security searches be performed professionally and as least intrusive as possible—“in

accordance with facility policy based upon the gender of the facility.” (Ex. 18). Dr. Meeks

admitted there is no documentation of any discussion regarding Hampton’s PREA

complaints or her disciplinary history, but testified that they discussed her “placement,”

meaning a potential transfer to a women’s prison (Doc. 99, pp. 16-18).

       The Committee issued another report on April 1, 2018, after Hampton’s transfer to

Dixon (Ex. 18). The report does not discuss Hampton’s sense of personal safety or her history

of sexual assault, and it leaves several sections blank (Id., p. 21). It also makes no

recommendations as to housing or showering (Id., p. 19). Dr. Meeks testified that part of the

reason the Committee decided not to transfer Hampton at that time was because she was

adjusting well to Dixon and because she needed to be healthy from a mental health

perspective before they would consider transferring her (Id., pp. 23-24). While Dr. Meeks

previously testified in his deposition that he would not be comfortable moving a prisoner

who still has testicles to a female prison, he testified at the evidentiary hearing that “having

testicles in and of itself” would not be a reason to keep Hampton out of the women’s division

(Id., p. 25). Instead, “it’s a more wholistic decision than that,” which takes into account the

inmate’s “mental health status and whether she would function well at the women’s facility.”

(Id.). Dr. Meeks admitted, however, that the Committee did not consider Hampton’s

substantiated PREA complaints, nor did they consider her disciplinary history or personal

sense of safety at Dixon (Id., pp. 24, 35). Additionally, no member of the Committee has ever

met with Hampton regarding her request to be transferred to a female prison, to discuss

whether she feels safe at a men’s prison, or to ask how the hormones she takes affect her body



                                       Page 8 of 36
(Doc. 96, p. 45).

       On July 16, 2018, the Committee met specifically to discuss Hampton’s potential

transfer to a women’s prison (Id., p. 30). IDOC Chief Attorney Camille Lindsay was present

for this meeting (Id.). The Committee did not issue a formal update; instead, Dr. Meeks’s

assistant distributed a bullet-point list of topics discussed (Id.; see Ex. 18). Those issues

included whether Hampton is fertile or capable of an erection, her behavioral and mental

health, her assault on a staff member and another offender, her aggression level and strength

as opposed to the women in Logan Correctional Center, her refusal to take Lithium for her

bipolar disorder, and the potential impact on Logan should she be transferred (Ex. 18). The

Committee did not recommend transferring Hampton at that time but agreed to review her

situation again in November 2018 (Ex. 18).

       Dr. Meeks testified that the Committee decided not to transfer Hampton because she

had assaulted a staff member and an offender at Dixon, and there was some concern she was

not psychologically stable enough to transfer her to Logan (Doc. 99, p. 32). Dr. Meeks did not

recall discussing Hampton’s own personal sense of safety at Dixon and admitted that not all

women at Logan are “mentally stable.” (Id., pp. 33, 35-36).

       Sandra Funk, the Chief of Operations for IDOC and a member of the Committee, also

testified regarding the Committee’s July 16, 2018 meeting. Funk stated that from a security

perspective, the primary concern when considering whether to transfer a transgender

prisoner is sexual potency, i.e., the ability to become erect (Id., p. 47). While Hampton cannot

obtain an erection, Funk noted that is only because she is taking medication (Id.). She also

implied that even if Hampton sexually prefers men, that does not mean she would never try

sex with a woman (Id.). Funk did agree, however, that whether an inmate is a predator or



                                       Page 9 of 36
vulnerable should be considered when determining placement, and that someone who has

been raped in prison and had multiple substantiated PREA complaints would be considered

vulnerable (Id., p. 48). Yet, according to Funk, there was no discussion as to Hampton’s

person safety or her fear of sexual assault while in a men’s prison (Id., pp. 55-56). In fact, the

Committee did not discuss any reasons why it would be in the interest of Hampton’s mental

health to transfer her to Logan (Id., p. 57). And while IDOC policy does not allow housing

decisions to be made solely on a prisoner’s sex at birth, currently all prisoners in the IDOC

are housed based on their genitalia (Id.).

        At the hearing, Hampton presented the expert testimony of Dan Pacholke, an

independent consultant and former head of corrections for the Washington State Department

of Corrections (Doc. 97. p. 5). Pacholke worked with the Washington State Department of

Corrections for more than 33 years in a number of positions ranging from correctional officer

to warden (Doc. 97, p. 5-6). According to Pacholke, under the PREA, housing decisions

should not be made exclusively based on external genital anatomy (Doc. 97, p. 13). Instead,

the prison must consider the individual’s own sense of security when determining placement

(Id.). And while the IDOC’s policy states that it will consider the offender’s perception to

ensure appropriate facility placement, it does not provide any objective criteria for being

placed in a women’s facility (Id., p. 14). Those objective standards should include the inmate’s

age, physical build, sexual preference, criminal history (including whether the inmate has

committed sex crimes or is violent), and the inmate’s own perception of vulnerability (Doc.

97, p. 79).

        Pacholke was critical of the Committee’s updates and reports for lacking detail as to

those objective standards, as well as Hampton’s history of mental health issues and sexual



                                        Page 10 of 36
assault (Doc. 97, p. 18). Pacholke testified that the Committee should have received and

reviewed Hampton’s substantiated PREA reports so that they could have considered the

abuses occurring to her, the mental health counseling needed, and how to keep her safe (Id.,

p. 25). Indeed, based on the omissions in several of the reports, Pacholke concluded that the

Committee did no meaningful review of Hampton’s housing placement (Doc. 97, p. 21).

       In addition to seeking a transfer to a women’s prison, Hampton also has made

repeated requests to be removed from segregation. Hampton asserts she has spent much of

the last two years in segregation, which causes her panic attacks, exacerbates her depression,

and makes her want to kill herself (Doc. 96, pp. 8-9). Before entering segregation, Hampton

participated in psychosocial support groups to help deal with her gender dysphoria. While

in segregation, however, Hampton has been denied access to the transgender support group

(Doc. 98, p. 9). Instead of group therapy, Hampton participates in weekly, one-hour,

individual sessions with Jamie Weigand, a mental health professional, to discuss her

transgender issues (Doc. 56-2, p. 4).

       Weigand testified in her deposition that at almost every session Hampton has been

fixated on her placement in segregation and repeatedly reported feeling depressed (Id., pp.

8, 11-12). Yet, Weigand said she has not personally observed any negative effects or

decompensation from Hampton being in segregation (Id., p. 8). She did admit, however, that

Hampton’s “depression may be increased because of that extended period of time locked in

her cell.” (Id., p. 12). Hampton has attempted suicide multiple times—at least twice since

being transferred to Dixon (Doc. 99, p. 82). Assistant Warden Wilks testified that he believed

Hampton was doing well at Dixon, but acknowledged he was unaware Hampton had tried

to commit suicide twice (Doc. 99, p. 82). He agreed that someone who has attempted suicide



                                        Page 11 of 36
is not adjusting well (Id., p. 83).

        According to Dr. Brown, while she is in segregation, Hampton is not receiving the

medical services necessary to support her transition, including the transgender support

group, which he considers inadequate care of her gender dysphoria (Doc. 98, p. 9). Dr. Brown

testified that continued placement in segregation is exacerbating Hampton’s symptoms and

placing her at risk of suicide or auto-castration and subsequent death by exsanguination, i.e.,

bleeding to death (Id., pp. 10-11). Dr. Brown also noted that Hampton has lost 75 pounds in

prolonged segregation not due to any efforts to lose weight (Id., p. 42). He explained that

weight loss is a nonspecific symptom often associated with depression or decompensation

(Id.). Based on his interview with Hampton, as well as a review of her medical records, Dr.

Brown concluded that there is no medical justification whatsoever for housing her in a men’s

prison and that her continued placement at Dixon places her at risk both mentally and

physically (Id., p. 9).

        With regard to the Committee’s concern that she is a violent offender, Hampton

acknowledges she has received numerous disciplinary tickets throughout her incarceration,

but asserts they were issued as a result of defending herself or in retaliation for filing

complaints. For example, while housed at Hill Correctional Center, Hampton received a

disciplinary ticket related to an incident where a large man ran into her cell and began

attacking her while she was on the toilet (Doc. 96, p. 47). Hampton fought back in self-defense

but was charged with assaulting the other inmate (Id.). On another occasion in July 2017,

Hampton received a disciplinary ticket for hugging and kissing her cellmate even though she

told Internal Affairs that IDOC staff made them do it (Id., p. 48). As a result, she was

sentenced, among other things, with two months of segregation.



                                      Page 12 of 36
       According to Pacholke, many of Hampton’s tickets were issued for low-level

violations that “support [Hampton’s] own view of her gender identity” like calling an officer

“hey girl,” destroying state property by modifying her clothing, and making and wearing

thong underwear (Doc. 97, p. 34).

       Other tickets were for more serious violations. On February 18, 2018, Hampton

received a ticket for kicking an officer multiple times (Doc. 97, p. 35). The officer was taking

Hampton to the segregation yard when Hampton began to pull away stating that she wanted

to go to her “special cage.” (Id.) The officer attempted to regain control of Hampton and

explain where she was going, but Hampton mule-kicked him in the leg (Id.). Pacholke

testified that it was significant that Hampton wanted to go to her “special cage,” because

perhaps all she was trying to say was “This yard is safer for me.” (Doc. 97, pp. 35-36). Yet, he

acknowledged that striking the officer was inappropriate (Id.). He also testified that he would

have considered Hampton’s substantiated PREA complaint from just a few weeks prior when

deciding what discipline to impose.

       Hampton received another ticket on June 25, 2018, for possession of a “gaff,” which,

as explained by Dr. Brown, is a thong used by trans women to compress their genitals against

their bodies to create a smoother appearance and keep the genitals from moving around (Doc.

98, p. 18). Dr. Brown stated that it is “unfortunate” that Hampton has been acknowledged as

transgender, diagnosed with gender dysphoria, has received hormones for more than two

years, and has breasts, but yet is not allowed to have female underwear (Id., p. 19). Then when

she modifies her underwear because of her gender dysphoria, the IDOC views it as

destruction of government property (Id.). He testified it is very common for transgender

inmates with gender dysphoria to do whatever is necessary to develop their own underwear



                                       Page 13 of 36
when it is not being provided by the prison (Id.). Dr. Brown concluded that Hampton’s

actions indicate she has inadequately treated gender dysphoria and is attempting to treat

herself (Id., p. 23).

        On June 26, 2018, Hampton was charged with assault of another offender (Id., p. 41).

The Adjustment Committee later found her guilty based on witness statements that she

slapped the offender on the face, threw four or five punches at him, then began choking him,

telling him to say, “I’m sorry.” (Id.). After the offender said he was sorry, Hampton let him

go (Id., pp. 41-42). The informants stated that Hampton was the aggressor and the other

offender did not fight back (Id.). Hampton testified at the evidentiary hearing that this

incident occurred after the other inmate touched her buttocks and got upset when she said

she was not interested in him sexually (Doc. 96, p. 49). He later tried to sweet talk her and

reached to grab her buttocks again, but Hampton smacked his hand away (Id.). She claimed

the other inmate then punched her in the face, and the ticket she received was for defending

herself (Id., p. 50).

        Hampton received yet another disciplinary ticket on June 26, 2018, for assault and

disobeying a direct order for refusing to cuff up (Doc. 97, pp. 43-44). A lieutenant had to

pepper spray Hampton to get her to comply with the order to cuff up and move to

segregation (Id., p. 44). Hampton then jumped up on a chair and began to throw closed-fist

punches at a staff member and the lieutenant (Id., p. 45). She was given four months of

segregation for this incident. Pacholke admitted this is a serious misconduct report but

opined that it should be viewed in context of her overall experience in the system (Id.).

        In August 2018, Hampton was disciplined for sexual misconduct and damage or

misuse of property when she danced in a sexually provocative way in the yard (Doc. 97, p.



                                      Page 14 of 36
29). Approximately 53 minutes of video surveillance was recorded of the incident, which

shows Hampton flirting with other offenders, suggestively dancing, flashing them, kissing

and hugging them, and modifying her clothing (Id., p. 31). Pacholke criticized the IDOC for

using the video to build a case against Hampton to keep her in segregation rather than

intervening and acknowledging that this is inappropriate and unsafe conduct (Id.). In

Pacholke’s opinion, what the video shows is a woman on a male yard (Id., p. 32). Pacholke

opined that the IDOC has not considered that Hampton’s placement—in a men’s prison, in

segregation, and in close range to those who have assaulted her—might be driving her

behavior and misbehavior (Id., p. 39). In fact, he stated, these violations reinforce his opinion

that she should be housed in a women’s facility (Id., pp. 32, 46). Pacholke noted that the IDOC

has given Hampton hormones and feminizing clothing, including a sports bra, but then does

everything in its power to place her anywhere but a female facility, as if Hampton “needs to

earn her way into the proper gender placement.” (Id.)

          Dr. Reister disagreed with the idea that transgender inmates must “earn their way”

into a certain facility but did agree that Hampton’s aggression toward peers and staff is the

result of her reacting to people misgendering and mistreating her (Doc. 100, pp. 28, 38). He

noted that Hampton turns to self-protection when she feels threatened to gain a sense of

control over her environment (Id., p. 49). Dr. Reister, who has created a four-hour training on

transgender mental health care for the IDOC mental health staff, suggested that it would be

beneficial for correctional officers and other staff to be trained on being trauma informed (Id.,

p. 52).




                                       Page 15 of 36
                                           DISCUSSION

I.     Exhaustion of Administrative Remedies

       Before addressing the merits of Hampton’s motion for preliminary injunction, the

Court must determine whether she has exhausted her administrative remedies with regard

to the injunctive relief she seeks.

       The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be

brought with respect to prison conditions under Section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is

a precondition to bringing suit, and the Seventh Circuit requires strict adherence to the

PLRA’s requirements. Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Failure to exhaust

administrative remedies is an affirmative defense; defendants bear the burden of proving a

failure to exhaust. See Jones v. Bock, 549 U.S. 199, 216 (2007).

       Under the PLRA, an inmate must take all steps required by the prison’s grievance

system to properly exhaust his or her administrative remedies. Ford v. Johnson, 362 F.3d 395,

397 (7th Cir. 2004); Pozo v. McCaughtry, 286 F.3d 1022, 1023–24 (7th Cir. 2002). The purpose of

exhaustion is to give prison officials an opportunity to address the inmate’s claims internally,

prior to federal litigation. Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). When officials have

been afforded this opportunity, the prisoner has properly exhausted all available remedies.

Id.

       An emergency does not exempt an inmate from exhausting his administrative

remedies. Maxey v. Cross, No. 14-CV-01263-JPG-SCW, 2015 WL 507213, at *4 (S.D. Ill. Feb. 5,

2015). Instead, Illinois has an emergency grievance procedure for prisoners who claim to be



                                         Page 16 of 36
in urgent need of attention. Fletcher v. Menard Correctional Center, 623 F.3d 1171, 1174 (7th Cir.

2010) (citing 20 ILL. ADMIN. CODE. § 504.840). Under that procedure, am emergency grievance

is forwarded directly to the warden, who determines whether “there is a substantial risk of

imminent personal injury or other serious or irreparable harm” to the inmate. Id. (citing §

504.840(a)). If there is such a risk, the grievance is handled on an emergency basis, and the

warden is required to tell the inmate what action, if any, will be taken in response to the

alleged danger. Id. (citing § 504.840(b)).

       When prison officials fail to respond to inmate grievances, the Seventh Circuit has

held that administrative remedies are “unavailable” to the prisoner. Lewis v. Washington, 300

F.3d 829, 833 (7th Cir. 2002). At that point, the inmate is deemed to have exhausted his claims.

See Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (a remedy can be unavailable to a

prisoner if the prison does not respond to the grievance or uses misconduct to prevent a

prisoner from exhausting his resources); Walker v. Sheahan, 526 F.3d 973, 979 (7th Cir. 2000)

(an inmate is not required to appeal his grievance if he submits the grievance to the proper

authorities but never receives a response).

       How long a prisoner must wait to file suit after submitting his or her emergency

grievance, however, has not definitively been decided by the Seventh Circuit. In Fletcher, the

inmate waited only two days after filing his emergency grievance before filing his lawsuit,

which the Court of Appeals found to be insufficient under the circumstances of that case.

Fletcher, 623 F.3d at 1174-75. On the other hand, in Muhammad v. McAdory, the Seventh Circuit

found that a genuine issue of material fact existed concerning whether prison officials

thwarted the plaintiff’s efforts to exhaust his administrative remedies when they did not

respond to his emergency grievance 51 days after he filed it. Muhammad v. McAdory, 214 F.



                                        Page 17 of 36
App’x 610, 613 (7th Cir. 2007). The undersigned district judge has found that waiting sixteen

days after filing an emergency grievance may be sufficient to exhaust, particularly when the

inmate is in imminent danger of harm from a cellmate. Godfrey v. Harrington, 13-cv-0280-NJR-

DGW, 2015 WL 1228829, at *7 (S.D. Ill. Mar. 16, 2015).

        In this case, it is undisputed that Hampton filed an emergency grievance dated

February 7, 2018, while housed at Lawrence Correctional Center (Doc. 37, p. 3). The

emergency grievance stated that Hampton was in danger as a woman placed in a man’s

prison and that, while in segregation, she had not received the mental health treatment

required by IDOC rules, the Rasho settlement agreement, 1 the Americans with Disabilities

Act, the Rehabilitation Act, and the Eighth Amendment (Doc. 37-1). Hampton requested

relief in the form of a transfer to a women’s prison and release from segregation, an updated

treatment plan, a review of her medication by a psychiatrist, and group and other therapy

required to treat her serious mental illnesses (Id.).

        The grievance contains the notation “E91 RCVD 2/8/28.” (Id.) The grievance also

contains a stamp indicating it was received by the grievance office at Lawrence on February

14, 2018 (Id.). There is no response from any prison official on the grievance form. Defendants

state that “Plaintiff did not exhaust this grievance” but provide absolutely no argument or

evidence in support of that statement. 2 Defendants reiterate that same conclusory statement

in their supplemental memorandum of law in support of their motion for summary judgment

on the issue of exhaustion (Doc. 86). They further argue that no grievances have been

exhausted relating to Hampton’s claims that she has been subject to harassment, beatings,



1 See Rasho v. Walker, 1:07-cv-1298-MMM (C.D. Ill.).
2 Defendants also provide no explanation as to why the grievance apparently went to the grievance office rather
than to the warden despite being marked as an emergency.

                                             Page 18 of 36
threats, segregation, or a failure to protect by the IDOC, and that no grievances have been

exhausted with regard to her rights to equal protection, mental health care, or

accommodations under the ADA (Id.).

       As an initial matter, the Court finds that Hampton’s February 7, 2018 grievance more

than adequately grieves the denial of appropriate mental health treatment while in

segregation (see Doc. 37-1). Further, her statement that she is a woman and in danger because

she is improperly housed by the IDOC in a male prison is sufficient to grieve her claim that

she belongs in a female correctional center. As held by the Seventh Circuit in Strong v. David,

297 F.3d 646, 650 (7th Cir. 2002):

       Illinois has not established any rule or regulation prescribing the contents of a
       grievance or the necessary degree of factual particularity . . . When the
       administrative rulebook is silent, a grievance suffices if it alerts the prison to
       the nature of the wrong for which redress is sought. As in a notice-pleading
       system, the grievant need not lay out the facts, articulate legal theories, or
       demand particular relief. All the grievance need do is object intelligibly to some
       asserted shortcoming.

There is no requirement that Hampton specifically grieve her right to equal protection or a

lack of ADA accommodations. It is enough that Hampton asserted the IDOC’s shortcomings

in the form of denying her adequate and appropriate mental health treatment and placing

her in a men’s prison despite being a female.

       As for exhaustion of this emergency grievance, Hampton asserts—and Defendants do

not dispute—that she never received a response from the warden. The warden’s failure to

respond to Hampton’s allegations that she was in danger and was not receiving essential and

required mental health treatment, within 29 days of her filing the grievance, rendered the

administrative process unavailable to Hampton, and she is deemed to have exhausted her




                                       Page 19 of 36
administrative remedies. 3 See Fletcher, 623 F.3d at 1174-75; Muhammad, 214 F. App’x at 613.

II.     Motion for Preliminary Injunction

        A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520 U.S.

968, 972 (1997). The purpose of an injunction is “to minimize the hardship to the parties

pending the ultimate resolution of the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th

Cir. 1988). To be granted an injunction, a plaintiff has the burden of demonstrating a

reasonable likelihood of success on the merits, no adequate remedy at law, and irreparable

harm absent the injunction. Planned Parenthood v. Commissioner of Indiana State Dep’t Health,

699 F.3d 962, 972 (7th Cir. 2012).

        As to the first element, the Court must determine whether the “plaintiff has any

likelihood of success—in other words, a greater than negligible chance of winning.” AM

General Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). As to the second

element, the absence of an adequate remedy at law is a precondition to any form of equitable

relief. Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984). Finally, the

requirement of irreparable harm eliminates those cases where, although the ultimate relief

sought is equitable, the plaintiff can wait until the end of trial to get that relief. Id. Only if the

plaintiff will suffer irreparable harm in the interim—that is, before a final judgment—can he

or she obtain a preliminary injunction. Id.

        Once Hampton has met her burden, the Court must weigh the balance of harm to the

parties if the injunction is granted or denied and evaluate the effect of an injunction on the



3 This determination is limited solely to Hampton’s requests in her motion for preliminary injunction to be
transferred to a women’s prison and to be released from segregation. Whether Hampton has exhausted her other
claims will be addressed separately by Magistrate Judge Reona J. Daly.

                                            Page 20 of 36
public interest. Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). “This equitable balancing

proceeds on a sliding-scale analysis; the greater the likelihood of success of the merits, the

less heavily the balance of harms must tip in the moving party’s favor.” Id.

       The Prison Litigation Reform Act provides that a preliminary injunction must be

“narrowly drawn, extend no further than necessary to correct the harm . . . ,” and “be the

least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). The Seventh

Circuit has described injunctions like the one sought here, requiring an affirmative act by the

defendant, as a mandatory preliminary injunction. Graham v. Med. Mut. of Ohio, 130 F.3d 293,

295 (7th Cir. 1997). Mandatory injunctions are “cautiously viewed and sparingly issued,”

because they require the court to command a defendant to take a particular action. Id. (citing

Jordan v. Wolke, 593 F.2d 772, 774 (7th Cir. 1978)).

       A.      Success on the Merits

       A party moving for preliminary injunctive relief need not demonstrate that she has a

likelihood of absolute success on the merits, but rather that her chances are “better than

negligible,” which is a “low threshold.” Whitaker By Whitaker v. Kenosha Unified Sch. Dist. No.

1 Bd. of Educ., 858 F.3d 1034, 1046 (7th Cir. 2017). In this case, Hampton argues she has a

greater than negligible chance of winning on her claims because Defendants have: (1) violated

the Equal Protection Clause by housing her in a men’s prison; (2) violated the Equal

Protection Clause by constantly sexually harassing her; (3) violated the Eighth Amendment

by failing to protect her from sexual and physical assault; and (4) violated the Eighth

Amendment by subjecting her to cruel and unusual punishment.

               i.     Equal Protection Clause

       The Equal Protection Clause of the Fourteenth Amendment directs that “all persons



                                        Page 21 of 36
similarly situated should be treated alike,” thereby protecting against intentional

discrimination by way of classifications that reflect “a bare . . . desire to harm a politically

unpopular group.” Whitaker, 858 F.3d at 1050 (quoting City of Cleburne v. Cleburne Living Ctr.,

473 U.S. 432, 439 (1985)); Glenn v. Brumby, 663 F.3d 1312, 1315 (11th Cir. 2011) (quoting

Cleburne, 473 U.S. at 446-47). “Generally, state action is presumed to be lawful and will be

upheld if the classification drawn by the statute is rationally related to a legitimate state

interest.” Id. The rational basis test does not apply, however, when discrimination is alleged

based on one’s membership in a protected class. Reget v. City of LaCrosse, 595 F.3d 691, 695

(7th Cir. 2010). In those situations, heightened scrutiny applies. See Whitaker, 858 F.3d at 1050.

       Neither the Seventh Circuit nor the Supreme Court has determined whether

transgender individuals constitute a protected class. See id. at 1051 (“[T]his case does not

require us to reach the question of whether transgender status is per se entitled to heightened

scrutiny.”). Other district courts outside the Seventh Circuit, however, have recognized

transgender individuals as either a suspect or quasi-suspect class entitled to heightened

scrutiny. See, e.g., Bd. of Educ. of the Highland Local Sch. Dist. v. United States Dep’t of Educ., 208

F. Supp. 3d 850, 872-74 (S.D. Ohio 2016) (concluding that heightened scrutiny applied to equal

protection claim arising from a transgender girl being denied access to the girls’ bathroom

because transgender individuals are a quasi-suspect class).

       Even where trans people have not been found to constitute a protected class, the

Seventh Circuit has held that heightened or intermediate scrutiny applies when the

complaint is based on sex discrimination. See Whitaker, 858 F.3d at 1050 (a sex-based

classification is subject to heightened scrutiny, as sex “frequently bears no relation to the

ability to perform or contribute to society”). Under intermediate scrutiny, “classifications by



                                          Page 22 of 36
gender must serve important governmental objectives and must be substantially related to

achievement of those objectives” in order to be upheld. Craig v. Boren, 429 U.S. 190, 197 (1976).

“When a sex-based classification is used, the burden rests with the state to demonstrate that

its proffered justification is exceedingly persuasive,” not just a hypothesized or post hoc

justification created in response to litigation. Whitaker, 858 F.3d at 1050.

                         a.      Discrimination by Housing Hampton in a Male Facility

        Hampton first argues that the IDOC’s policy of housing cisgender women in women’s

prisons but forcing transgender women to be housed with men based on their assigned

gender at birth, is a classification based on sex that causes her to be treated differently from

similarly situated female inmates. Therefore, heightened scrutiny applies, and the State must

show the classification serves important, genuine governmental objectives and that the

discriminatory means employed (placing transgender females in male prisons) is

substantially related to the achievement of those objectives.

        Defendants make no express argument that rational basis review applies rather than

heightened scrutiny, 4 although they do argue that an inmate’s placement is not uniformly

based on the inmate’s sex at birth (the implication being there is no sex-based classification).

While they acknowledge that IDOC inmates are initially housed according to their genitalia,

they assert that at least two transgender inmates have been transferred to female institutions

after a case-by-case determination by the Transgender Care Review Committee.

Furthermore, the Committee in this case considered numerous factors, including security,

Hampton’s aggression toward staff and other inmates, her adjustment, her mental health,



4 Defendants also make no argument that the category of “similarly situated” individuals should be other
transgender inmates or other inmates with gender dysphoria rather than other female inmates. Accordingly, the
Court considers that issue conceded.

                                            Page 23 of 36
and her medical health. Defendants note that an offender who is denied transfer by the

Committee can be re-reviewed and follow-up meetings can be scheduled on an as-needed

basis.

         While the Court understands that consideration is later given to an inmate’s desire to

be transferred to the prison of their gender identity, the fact remains that inmates are, by

default, placed in a facility based on their genitalia (see Doc. 59-1, p. 21-22). Therefore, a sex-

based classification is used, and intermediate scrutiny must be applied. Under intermediate

scrutiny, the question becomes: is the IDOC’s policy of placing transgender inmates in the

prison of their assigned sex at birth substantially related to the achievement of prison

security?

         The State has presented no evidence that transgender inmates generally pose a greater

security threat than cisgender inmates, and anyway, “generalized concerns for prison

security are insufficient to meet the ‘demanding’ burden placed on the State to justify sex-

based classifications.” Doe v. Massachusetts Dep’t of Corr., No. CV 17-12255-RGS, 2018 WL

2994403, at *10 (D. Mass. June 14, 2018) (citing United States v. Virginia, 518 U.S. 515, 531

(1996)).

         With regard to Hampton specifically, Defendants point to her history of disciplinary

problems as evidence that, in this case, placing her in a male prison is essential to maintain

prison security. Defendants argue that the Committee met several times to discuss

Hampton’s placement, but found she had been aggressive and violent toward staff and other

offenders.

         The Court first notes that the Committee’s reports do not reflect any discussion of

Hampton’s aggression toward others until July 16, 2018—after Hampton’s motion for



                                        Page 24 of 36
preliminary injunction had been filed—indicating it may be a forbidden post hoc justification

created in response to litigation. Moreover, as pointed out by Hampton, female inmates can

be equally aggressive and violent, perhaps more so than Hampton. Yet, no one would

suggest those women should be housed in the men’s division. Furthermore, the Committee

considered her assaults on prison staff and other inmates when reviewing her placement, but

it never reviewed her disciplinary reports, grievances, or substantiated PREA complaints to

have the full picture. And while the Committee considered the safety of female inmates at

Logan should Hampton be transferred, it never considered whether Hampton felt safe or

secure in a men’s prison. In fact, the Committee never even interviewed Hampton personally.

       Based on these facts, the Court is not convinced that the IDOC’s policy of placing

transgender inmates in the facility of their assigned sex at birth is substantially related to the

achievement of prison security. Furthermore, there is some evidence that the concern about

Hampton’s aggressiveness could be a post hoc justification created in response to litigation.

Accordingly, the Court finds that Hampton has a greater than negligible chance of success

on the merits of her equal protection claim with regard to her placement in a male prison.

                      b.      Sexual Harassment

       Hampton next argues Defendants have violated the Equal Protection Clause by

intentionally subjecting her to verbal and physical sexual harassment that male inmates do

not endure because she is transgender. In response, Defendants simply argue “there is no

proof of discrimination against Hampton by subjecting her to constant verbal sexual

harassment, insult, threat, and intimidation that males do not endure.” (Doc. 55, pp. 8-9).

       To succeed on her sexual harassment claim under the Equal Protection Clause,

Hampton must establish (1) the harassment was intentional and based on sex and (2) the



                                        Page 25 of 36
harassment was “sufficiently severe or pervasive.” Trautvetter v. Quick, 916 F.2d 1140, 1149

(7th Cir. 1990); see also Adair v. Hunter, 236 F. Supp. 3d 1034, 140 (E.D. Tenn. 2017) (while

isolated incidents of verbal harassment do not rise to the level of constitutional violations,

“where, as here, a plaintiff alleges ongoing harassment, the equal protection clause applies.”).

“[A] plaintiff wishing to sustain an equal protection claim of sexual harassment must show

both ‘sexual harassment’ and an ‘intent’ to harass based upon that plaintiff’s membership in

a particular class of citizens.” Id.

       At the evidentiary hearing, Hampton testified to constant, severe harassment,

including being called a fag, it, he-she, dick sucker, dick eater, and other derogatory terms

based on her status as transgender. Defendants presented no evidence refuting that

testimony, except for Correctional Counselor Brandi Hendrix, who disavowed ever using the

term “fag” to refer to Hampton (Doc. 99, p. 112). Hampton also testified to multiple situations

where IDOC staff forced her to engage in sexual acts with other inmates or with the staff

themselves, and she complained of being groped and harassed daily by inmates.

       While this Court is not blind to the fact that male inmates also face sexual and verbal

harassment from other inmates and staff, Defendants presented no evidence that such abuse

rises to the same level Hampton has experienced. They also make no real argument in

support of their position. Accordingly, the Court finds Hampton has a likelihood of success

on the merits of her equal protection claim with regard to verbal and physical sexual

harassment.

               ii.     Eighth Amendment

       Hampton also asserts she will succeed on the merits of her Eighth Amendment failure

to protect and deliberate indifference to conditions of confinement claims.



                                       Page 26 of 36
                      a.      Failure to Protect Against Sexual and Physical Abuse

       Prison officials have a duty under the Eighth Amendment “to protect prisoners from

violence at the hands of other prisoners,” Farmer v. Brennan, 511 U.S. 825, 833 (1994), and, by

extension, correctional officers. “Omissions can violate civil rights, and ‘under certain

circumstances a state actor’s failure to intervene renders him or her culpable under § 1983.’”

Chavez v. Illinois State Police, 251 F.3d 612, 952-3 (7th Cir. 2001) (quoting Yang v. Hardin, 37

F.3d 282, 285 (7th Cir. 1994)).

       To succeed on such a claim, an inmate must first demonstrate she is “incarcerated

under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834. Second,

the inmate must show prison officials acted with deliberate indifference to that risk, which

requires a subjective inquiry into a prison official’s state of mind. Farmer, 511 U.S. at 838-39.

“[T]he official must both be aware of facts from which the inference could be drawn that a

substantial risk or serious harm exists, and he must also draw the inference.” Id. at 837.

       A prisoner may demonstrate that prison officials were aware of a specific, impending,

and substantial threat to her safety “by showing that [s]he complained to prison officials

about a specific threat to [her] safety.” Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996) (quoting

McGill v. Duckworth, 944 F.2d 344, 349 (7th Cir. 1991)). The prison official may be held liable

only if he knows an inmate faces a substantial risk of serious harm and “disregards that risk

by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at 847. A plaintiff also

“can establish exposure to a significantly serious risk of harm by showing that [s]he belongs

to an identifiable group of prisoners who are frequently singled out for violent attack by other

inmates.” Id. at 843 (quotation omitted).

       Hampton argues Defendants know she is transgender, is vulnerable, and faces a



                                        Page 27 of 36
substantial risk of serious harm from other prisoners and staff. They also are aware that she

has been sexually and physically abused at other men’s prisons by way of her other lawsuits,

her grievances and PREA complaints, and prior Internal Affairs investigations. Yet,

Defendants disregarded that risk when they failed to protect her from other prisoners who

have sexually assaulted her.

       In response, Defendants argue they are aware of only one alleged sexual issue with

another inmate, and that inmate was separated from Hampton immediately. The only other

incident of which they are aware is the incident where Hampton assaulted another inmate,

which Hampton testified occurred when that inmate continually hit her on the buttocks and

grabbed her breasts.

       Again, the Court finds Hampton has more than a negligible chance of success on the

merits of this claim. Hampton has filed numerous grievances and several PREA complaints

that were ultimately found substantiated. She testified that nothing was done after those

substantiated PREA complaints to protect her from further verbal and sexual harassment and

abuse. When Hampton told Dixon staff about the inmate that was grabbing her for a week

and a half, they did nothing. Instead, she had to call the PREA hotline. Defendants presented

no evidence to the contrary. Indeed, the Assistant Warden of Operations at Dixon could not

testify to any actions taken to protect Hampton after her PREA allegations were deemed

substantiated (Doc. 99, p. 78). Based on this evidence, the Court finds Hampton has a

likelihood of success on her failure to protect claim.

                       b.      Deliberate Indifference to Conditions of Confinement

       Hampton next argues she will prevail on her Eighth Amendment conditions of

confinement claim related to her prolonged stay in segregation. She asserts Defendants



                                         Page 28 of 36
housed her in conditions constituting cruel and unusual punishment when those conditions

are worsening her mental illness and causing her extreme emotional pain and suffering—to

the point she has attempted suicide multiple times.

       In a case involving conditions of confinement in a prison, two elements are required

to establish violations of the Eighth Amendment’s cruel and unusual punishment clause.

McNeil v. Lane, 16 F.3d 123, 124 (7th Cir. 1993). First, the prisoner must show that, objectively,

the conditions deny the inmate “the minimal civilized measure of life’s necessities,” creating

an excessive risk to the inmate’s health or safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994);

Jackson v. Duckworth, 955 F.2d 21, 22 (7th Cir. 1992). Not all prison conditions trigger Eighth

Amendment scrutiny—only deprivations of basic human needs like food, medical care,

sanitation, and physical safety. Rhodes v. Chapman, 452 U.S. 337, 346 (1981). Second, from a

subjective point of view, the inmate must demonstrate that the defendants acted with a

sufficiently culpable state of mind, namely, deliberate indifference. McNeil, 16 F.3d at 124.

Deliberate indifference exists only where an official “knows of and disregards an excessive

risk to inmate health or safety.” Farmer, 511 U.S. at 837-38. “’Deliberate indifference’ means

recklessness in a criminal, subjective sense: disregarding a risk of danger so substantial that

knowledge of the danger can be inferred.” James v. Milwaukee Cty., 956 F.2d 696, 700 (7th Cir.

1992). Negligence, even gross negligence, does not constitute deliberate indifference. Garvin

v. Armstrong, 236 F.3d 896, 898 (7th Cir. 2001).

       Defendants rely on the affidavit of Jamie Weigand, a mental health professional who

met with Hampton in segregation for one-hour, weekly, individual sessions to discuss her

transgender issues and concerns as well as to devise a treatment plan (Doc. 56-2, p. 4). Ms.

Weigand testified she has not personally observed any negative effects or decompensation



                                        Page 29 of 36
from Hampton being in segregation and explained that Hampton is social, upbeat, and

smiling when she sees her (Id., p. 8). Hampton also participates in group therapy for long-

term segregation inmates once per week, she showers and takes care of her hygiene, she is

out of her cell three to four hours per day, and she gets two hours of yard time per day.

       Defendants also presented evidence that a mental health professional was consulted

each time Hampton received disciplinary violations (Doc. 98, pp. 79-82). Those professionals

often concluded that Hampton’s behavior was not the result of her mental health issues (Id.).

The mental health professionals also evaluated whether placement in segregation would

present a risk of harm to Hampton, and they determined that it would not (Id.). Defendants

then acted in accordance with the recommendations of the mental health professionals

regarding discipline, often imposing less segregation time than recommended or no

segregation time at all (Id.). Defendants argue they are entitled to rely on the

recommendations of mental health professionals, even if there are others who would

disagree with those conclusions.

       The Court agrees that Defendants are entitled to rely on the recommendations of the

mental health professionals who found that placement in segregation would not be a risk to

Hampton’s mental health. See Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010) (nonmedical

administrators are entitled to defer to the judgment of jail health professionals). Thus,

Hampton has not shown Defendants acted with the requisite deliberate difference.

       Furthermore, there is no evidence that Hampton has been deprived of any life’s basic

necessities, as required to meet the objective prong of the test. She appears to be receiving

adequate medical care, has one-on-one sessions with Weigand to address her transgender

issues, attends group therapy for long-term segregation inmates several times per week, is



                                      Page 30 of 36
receiving treatment for her bipolar disorder (although she refuses to take her medication),

has access to showers and proper hygiene care, and spends two hours a day at yard. The only

program Hampton does not have access to is the transgender support group, which is not

one of life’s necessities, despite its importance to Hampton’s mental health.

       Accordingly, the Court finds—at this point—that Hampton has not shown a

likelihood of success on the merits of this claim. See Marion v. Columbia Corr. Inst., 559 F.3d

693, 697–98 (7th Cir. 2009) (“a liberty interest may arise if the length of segregated confinement

is substantial and the record reveals that the conditions of confinement are unusually harsh”).

Additionally, the Court is mindful of the Rasho settlement agreement, of which Hampton is

a plaintiff class member, and the recent order granting permanent injunctive relief in that

case. See Rasho v. Walker, 1:07-cv-1298-MMM (C.D. Ill. Oct. 30, 2018). The Court is optimistic

that Hampton’s mental health issues in segregation will be addressed by the permanent

injunction and the IDOC’s proposed actions to address the constitutional deficiencies

addressed by the Rasho court.

       B.      Adequate Remedy at Law

       Hampton argues she has no adequate remedy at law because money will not make

her whole or protect her from the physical and emotional abuse she is currently suffering.

Defendants make no argument in opposition. Therefore, the Court considers this element

conceded by Defendants.

       C.      Irreparable Harm

       As to the element of irreparable harm, Hampton first argues that the continuing

deprivation of her Eighth and Fourteenth Amendment rights constitutes irreparable harm

itself. Second, her physical safety is at risk because Defendants have refused to protect her



                                        Page 31 of 36
from other prisoners. And third, her mental health is at risk when she has been forced to

endure constant sexual and physical abuse. Hampton notes that she has tried to commit

suicide several times already, and there is a serious risk she will continue to have suicidal

ideations.

        Defendants, on the other hand, assert the evidence shows she is not suffering

irreparable harm, her current needs are being met, and she is in a safe environment. They

also claim her allegation that Defendants have said they will not protect her are “patently

false.” While she is currently in segregation, she is doing well, and she will be moved from

segregation when her time is served.

        Contrary to Defendants’ argument, the evidence indicates Hampton is not in a safe

environment. The Court agrees with Hampton that her physical safety is at risk when she

continues to be sexually assaulted and prison officials refuse to do anything to protect her.

The Court also agrees that Hampton’s mental health is at risk of degrading further. Hampton

testified that the verbal harassment and discrimination she endures daily from prison staff

causes her to feel depressed, disrespected, and humiliated (Doc. 96, pp. 13, 20). Given these

circumstances, the Court finds that Hampton may suffer irreparable harm absent injunctive

relief prior to trial.

        E.      Balance of Equities

        Hampton met her burden of demonstrating a likelihood of success on the merits of

her Equal Protection and failure to protect claims, she has shown she has no adequate remedy

at law, and she has demonstrated irreparable harm. Accordingly, the Court must now weigh

the balance of harm to the parties if the injunction is granted or denied and also evaluate the

effect of an injunction on the public interest. Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013).



                                         Page 32 of 36
The greater the likelihood of success of the merits, the less heavily the balance of harms must

tip in Hampton’s favor. See id.

       Hampton argues that requiring Defendants to house her in a women’s facility and

protect her from harm will further the public interest and will not harm Defendants in any

way. She asserts that an injunction would ensure her health and safety and protect her from

abusive staff and prisoners, while causing Defendants minimal harm since transfers of

inmates occur daily. To the extent Defendants claim that transferring her to a women’s prison

would pose a risk to the other women prisoners, she claims this position is unfounded given

that she is chemically castrated. Moreover, it is in the public interest to ensure that Hampton’s

constitutional rights are not violated by correctional officers.

       In response, Defendants argue that granting a preliminary injunction would endanger

the public interest by putting the Court in a position of directing where Hampton (and other

transgender inmates) should be housed, therefore interfering with the operations of the IDOC

“in a situation where Plaintiff is merely attempting to manipulate the system.” They again

argue she is safe, in a protected area at Dixon, showers separately, is celled separately, has

access to group and individual therapy, mental health counseling, library, yard, and

commissary. She is escorted when out of her cell. And while she complains of verbal and

sexual abuse, there is no proof of either.

       Generally, “federal courts, while most reluctant to interfere with the internal

administration of state prisons . . . nevertheless will intervene to remedy unjustified

violations of those rights retained by prisoners.” Williams v. Lane, 851 F.2d 867, 871 (7th Cir.

1988); Bell v. Wolfish, 441 U.S. 520, 547 (1979) (courts generally do not interfere with prison

administrative matters in the absence of constitutional concerns). Thus, while courts usually



                                       Page 33 of 36
hesitate to interfere with a routine transfer of an inmate from one prison to another, when an

inmate’s constitutional rights are at issue, a district court can intervene.

       Still, the Court is not convinced at this point that ordering the IDOC to transfer

Hampton to Logan Correctional Center is in the best interest of the parties or the public.

Transferring Hampton to Logan would not cure everything; IDOC staff are just as likely to

harass Hampton at Logan, female prisoners could sexually assault Hampton, and other

unforeseen problems may arise. For now, the Court reserves ruling on the issue of whether

Hampton should be transferred to a women’s prison until after the constitutional issues are

resolved at trial. See 18 U.S.C. § 3626(a)(2) (a preliminary injunction must be “narrowly

drawn, extend no further than necessary to correct the harm . . . ,” and “be the least intrusive

means necessary to correct that harm”).

       In the meantime, however, other action can and should be taken immediately to

address the institutional problems that surfaced during the evidentiary hearing—issues that

could be addressed by training prison staff on transgender issues. As explained by Dr.

Reister, Hampton is particularly reactive to people who misgender her and do not recognize

her as a woman. And when she feels threatened, she resorts to aggressive tactics that allow

her to gain a sense of control. At the same time, both Assistant Warden Wilks and

Correctional Counselor Hendrix testified they consider Hampton to be a man and repeatedly

used male pronouns when referring to her (see generally Doc. 99). Neither of these employees

were at all aware of the concept of misgendering or how it affects a trans individual’s mental

health (Id., p. 88). And while they have had training on how to physically search transgender

offenders, they have had no training on gender dysphoria or “dealing with transgender

inmates” (Id., pp. 92, 110-11).



                                        Page 34 of 36
        It seems that training IDOC staff on a few basic concepts (as defense counsel called it,

“sensitivity training”) would not only improve Hampton’s mental health but also reduce her

aggression—and potentially address her issue of constantly being placed in segregation. This

would come at little cost to the IDOC, as Dr. Reister has already developed a four-hour

training program on transgender mental health for the mental health staff (Doc. 100, p. 11)

and other programs are likely available. Dr. Reister indicated they are in the early stages of

planning training for other staff as well (Id.). Implementing this training and educating staff

on how to treat transgender inmates (and all inmates, for that matter) would benefit

Hampton while causing little harm to Defendants.

        Another action that would cause little harm to Defendants but greatly benefit

Hampton is to allow her to attend the transgender support group even when she is in

segregation. The Court finds credence in Dr. Reister’s testimony that he recommended

Hampton go to Dixon because it is a mental health hub, it is staffed by people who have

experience working with manic inmates, it has a large transgender population, and it has an

active transgender support group (Doc. 11, p. 27). Unfortunately, Hampton has not had

access to the group while she is in segregation. That must change.

        Finally, while the Court will not, at this point, order Hampton to be transferred to

Logan, it strongly suggests that the Committee fully consider all evidence for and against a

transfer when it meets this month, including interviewing Hampton herself. A review of

Hampton’s full mental health and disciplinary history 5 in the context of her substantiated

PREA complaints and grievances may lead the Committee itself to conclude that Hampton


5 This evaluation should include considering whether Hampton’s conduct leading to her discipline is a result of
misgendering and the staff’s general ignorance of transgender issues, such as (1) refusing to provide Hampton
with women’s underwear and then disciplining her for modifying her undergarments, and (2) calling her names
and then disciplining her for acting out in response to the harassment.

                                             Page 35 of 36
is safest in a women’s prison. If not, the Court can revisit the issue after the constitutional

issues have been decided at trial.

                                         CONCLUSION

       For these reasons, the Court GRANTS in part Plaintiff’s Motion for Preliminary

Injunction and ORDERS Defendants to provide an update to the Court within 14 days as to

steps it will take to: (1) train all correctional staff on transgender issues; (2) allow Hampton

to attend the transgender support group while she is in segregation; and (3) ensure the

Transgender Care Review Committee considers all evidence for and against transferring

Hampton to a women’s facility. Plaintiff may file a response to Defendants’ filing on or before

November 30, 2018.

       The Court DENIES the Motion for Preliminary Injunction to the extent Hampton asks

the Court to order Defendants to release her from segregation.

       IT IS SO ORDERED.

       DATED: November 7, 2018

                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   United States District Judge




                                       Page 36 of 36
